        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



CHARISMA LEE R. on behalf of J.R.N.R.,

                            Plaintiff,                           19-CV-1092Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #16.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), on December 23, 2014, when the child was four,

alleging disability beginning from his date of birth in October of 2010, due to hearing

loss, speech delay and behavioral issues. Dkt. #6, pp.21 & 160.



              On October 30, 2017, plaintiff appeared with the child and counsel and

testified at an administrative hearing before Administrative Law Judge (“ALJ”), Michael
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 2 of 12




Carr. Dkt. #6, pp.39-68. Plaintiff testified that the child, age 7, lived with her and two

younger brothers, age 4 and 3. Dkt. #6, pp.46-47. The child was in a blended second

grade classroom with 26 students and 3 teachers. Dkt. #6, pp.47 & 51. He m issed 28

days of instruction in first grade, where he was in an 8:1:1 classroom, because of illness

and lack of transportation. Dkt. #6, pp.48-51. He is no longer subject to an

Individualized Education Plain (“IEP”) or seeing a counselor or speech therapist. Dkt.

#6, pp.50-51 & 53. Plaintiff was attempting to reinstate special education services,

which she believed were withdrawn because of attendance issues. Dkt. #6, pp.48 & 51-

52. She reported that the child was receiving excellent grades when he was receiving

special education services and that his speech had gotten a lot better. Dkt. #6, pp.64-

65. However, plaintiff testified that the child was unable to independently complete his

school work and was currently failing. Dkt. #6, p.54.



              Plaintiff testified that the child’s grandmother, who is a counselor, worked

with the child about 6 hours per week and that plaintiff assisted the child with

homework. Dkt. #6, pp.54-55. She stated that the child does pretty well with math

homework, but cannot read. Dkt. #6, pp.55 & 59. He does not understand and is unable

to complete his homework without plaintiff telling him what to write. Dkt. #6, p.58. He

loses focus and requires redirection and constant supervision. Dkt. #6, pp.59-61. He

does not take medication for his diagnosis of attention deficit hyperactivity disorder

(“ADHD”). Dkt. #6, p.56. He has friends and is getting along better with his classmates

this year. Dkt. #6, pp.61-62.




                                             -2-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 3 of 12




             The ALJ rendered a decision that plaintiff was not disabled on October 2,

2018. Dkt. #6, pp.15-33. The Appeals Council denied review on June 20, 2019. Dkt. #6,

p.4. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on August 19, 2019. Dkt. #1.



                            DISCUSSION AND ANALYSIS

             “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



             An individual under the age of 18 will be considered disabled under the

Social Security Act (“Act”), if he or she has a medically determinable physical or mental

impairment that results in marked and severe functional limitations and can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(C)(i). The


                                            -3-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 4 of 12




Commissioner must follow a three-step sequential evaluation to determine whether a

child is disabled within the meaning of the Act. 20 C.F.R. § 416.924. At step one, the

ALJ determines whether the child is engaging in substantial gainful activity. 20 C.F.R.

§ 416.924(a) & (b). If not, the ALJ proceeds to step two and determines whether the

child has an impairment or combination of impairments that is severe, i.e., causes more

than minimal functional limitations. 20 C.F.R. § 416.924(c). If the ALJ finds a severe

impairment or combination of impairments, the ALJ proceeds to step three and

examines whether the child’s impairment or combination of impairments meets or

equals, either medically or functionally, the criteria of a listed impairment as set forth in

Appendix 1 of Subpart P of Regulation No. 4 (the “Listings”). 20 C.F.R. § 416.924(d).



              To evaluate functional equivalence, the ALJ considers how the child

functions in the following domains: (1) acquiring and using information; (2) attending

and completing tasks; (3) interacting and relating with others; (4) moving about and

manipulating objects; (5) caring for yourself; and (6) health and physical well-being.

20 C.F.R. § 416.926a(b)(1)(i)-(vi). To functionally equal the Listings, the child’s

impairment(s) must cause marked limitations in two domains or an extreme limitation in

one domain. 20 C.F.R. § 416.926a(a). A child has a marked limitation when the

impairment or combination of impairments interferes seriously with the child’s ability to

independently initiate, sustain or complete activities. 20 C.F.R. § 416.926(e)(2)(i). A

child has an extreme limitation when the impairment or combination of impairments

interferes very seriously with the child’s ability to independently initiate, sustain or

complete activities. 20 C.F.R. § 416.926(e)(3)(i).



                                              -4-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 5 of 12




              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) the child had not engaged in substantial gainful

activity since the application date of December 23, 2014; (2) the child’s hearing loss in

the left ear, ADHD, moderate receptive delay and mild expressive delay constitute

severe impairments; and (3) the child’s impairments did not meet or equal any listed

impairment and the child was not, therefore, disabled within the meaning of the SSA.

Dkt. #6, pp.21-33. More specifically, the ALJ determined that the child exhibited: (1)

less than marked limitation in acquiring and using information; (2) less than marked

limitation in attending and completing tasks; (3) marked limitation in interacting and

relating with others; (4) no limitation in moving about and manipulating objects; (5) less

than marked limitation in ability to care for himself; and (6) less than marked limitation in

health and physical well-being. Dkt. #6, pp. 26-33.



              Plaintiff argues that the ALJ failed to assign weight to the teacher

questionnaires completed by Crystal Alley and Jennifer Zalonski or explain how he

reconciled their non-medical source assessments with his determination of less than

marked limitation in acquiring and using information and attending and completing

tasks. Dkt. #11-1, pp.12-15. Plaintiff also argues that the ALJ erred in emphasizing

cognitive testing over academic performance, which clearly demonstrated a marked

limitation in acquiring and using information. Dkt. #11-1, pp.16-19. Similarly, plaintiff

argues that the ALJ erred in emphasizing the child’s attention during a single

consultative examination rather than the longitudinal evidence provided by his teachers.

Dkt. #11-1, pp.19-23.


                                             -5-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 6 of 12




               The Commissioner responds that the ALJ appropriately considered the

results of cognitive testing, the child’s improvement in academic functioning,

discontinuation of counseling and speech therapy, and lack of medical treatment in

determining a less than marked limitation in acquiring and using information and

attending and completing tasks. Dkt. #14-1, pp.13-18. The Commissioner also notes

that a teacher’s assessment of serious or even very serious problems do not equate to

marked or extreme limitations as defined within the Social Security regulations. Dkt.

#14-1, pp.16-17. The Commissioner argues that the ALJ clearly considered the

teachers’ opinions, which were not inconsistent with the ALJ’s determination. Dkt. #14-

1, pp.17-18.



               Plaintiff replies that the ALJ did not sufficiently explain why the serious

and very serious problems identified by the child’s teachers did not warrant a finding of

marked limitation in the domains of acquiring and using information and attending and

completing tasks. Dkt. #15, pp.2-6.



               Although teachers are not medical sources and their opinions cannot

establish the existence of a medically determinable impairment, the ALJ is permitted to

consider information provided by such other sources and weigh their opinions regarding

a child’s limitations and functioning. SSR 06-03P, 2006 WL 2329939, at *2 (Aug. 9,

2006). Given their close interaction with students on a regular basis, teachers are

considered valuable sources of evidence for assessing the severity of a child’s

impairment and it’s affect on the child’s ability to function. Id. In assessing the weight to

                                              -6-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 7 of 12




afford such opinions, “it would be appropriate to consider such factors as the nature

and extent of the relationship between the source and the individual, the source’s

qualifications, the source’s area of specialty or expertise, the degree to which the

source presents relevant evidence to support his or her opinion, whether the opinion is

consistent with other evidence, and any other factors that tend to support or refute the

opinion.” SSR 06-03P, 2006 W L 2329939, at *5.



              Opinions from such other non-medical sources may outweigh the opinion

of a medical source if the non-medical source has seen the individual more often, has

greater knowledge of the individual’s functioning over time, or if the non-medical

source’s opinion has better supporting evidence and is more consistent with the

evidence as a whole. Conlin ex. rel. N.T.C.B. v. Colvin, 111 F. Supp.3d 376, 388

(W.D.N.Y. 2015). An ALJ has full discretion to determine the appropriate weight to

accord such “other source” opinions based upon all the ev idence. Id. at 387. However,

the ALJ should explain the weight given to opinions from these ‘other sources,’ or

otherwise ensure that the discussion of the evidence allows review of the ALJ’s

reasoning. Nivia D. o.b.o. P.L.D. v. Comm’r of Soc. Sec., 5:18-CV-634, 2019 WL

4563262, at *5 (N.D.N.Y. Sept. 20, 2019).



              Interacting and Relating with Others

              Jennifer Zalonski, a general education pre-K teacher, completed a

Teacher Questionnaire on February 17, 2015 based upon her interaction with the child

in pre-kindergarten beginning in September of 2014. Dkt. #6, p.208. Ms. Zalonski noted


                                            -7-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 8 of 12




very serious problems in a number of specified areas relevant to interacting and relating

with others, including seeking attention appropriately, expressing anger appropriately,

asking permission appropriately, following rules, and respecting adults in authority. Dkt.

#6, p.211. She noted numerous unsuccessful behavior modification strategies and

explained that the child frequently needed to be removed from group situations

because of his aggressive, defiant behavior and the threat he poses to other children.

Dkt. #6, p.211. She also noted very serious problems handling frustration appropriately,

using good judgment, identifying and appropriately asserting emotional needs,

responding appropriately to changes in mood, using appropriate coping skills to meet

daily demands of the school environment, and knowing when to ask for help. Dkt. #6,

p.213. Ms. Zalonski reported that although the child had previously been able to take

care of his wants and needs without assistance, he had recently been exhibiting violent

and unexplainable behavior and requiring more structuring, time, and teacher

assistance to complete prompts. Dkt. #6, p.215. She opined that his behav ioral issues

were beginning to affect his academic progress. Dkt. #6, p.215. Crystal Alley, a Special

Education Teacher, completed a Request for Administrative Information Form indicating

that a counseling amendment meeting had been scheduled to address extreme

behavior concerns. Dkt. #6, p.217. The ALJ referenced these opinions, as well as the

child’s IEP report, in consideration of the functional domain of interacting and relating

with others, an area in which he determined the child suffered a marked limitation. Dkt.

#6, p.30.




                                            -8-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 9 of 12




              Acquiring and Using Information

              Ms. Zalonski opined that the child had no problem in any of the specified

areas relevant to acquiring and using information except with respect to comprehending

oral instructions, which she rated a slight problem. Dkt. #6, p.209. The ALJ referenced

these opinions in consideration of the functional domain of acquiring and using

information. Dkt. #6, p.28. The ALJ also referenced the parent’s reports of the child’s

abilities and the consultative examiner’s recording of a full scale IQ score of 91, placing

the child in the average range of ability, and a full scale IQ score of 76 recorded in

2017. Dkt. #6, p.28. This is sufficient to support the ALJ’s determination of less than a

marked limitation in this functional domain.



              While plaintiff focuses on the child’s demonstrated delays with receptive

and expressive language skills, the ALJ gave substantial weight to the opinion of

consultative speech and language pathologist, Amy Atwater, that the child had a

“moderate receptive language delay, mild expressive language delay, and articulation

skills within functional limits.” Dkt. #6, p.474. The ALJ also afforded substantial weight

to the opinions of state agency pediatric consultant, Dr. Bostic and psychological

consultant, Dr. Bruni, that the child would have no limitation in acquiring and using

information. Dkt. #6, p.6. “It is well settled that an ALJ is entitled to rely upon the

opinions of the State Agency’s medical and psychological consultants, since they are

qualified experts in the field of Social Security disability.” Conlin, 111 F. Supp.3d at 387

(internal quotation omitted). “As qualified experts in the evaluation of medical issues in

social security disability claims, State Agency physicians’ opinions may constitute


                                              -9-
        Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 10 of 12




substantial evidence . . . and may be relied upon if they are consistent with the record

as a whole. Id. (internal citations omitted).



              Contrary to plaintiff’s argument, the ALJ did consider educational records,

including psychological testing, and acknowledged the child’s IEP and supportive

classroom settings. Dkt. #6, pp.25-26. The Court notes that the child’s IEP references

“mild overall cognitive delays” and indicates that the child had been “making slow

progress towards his academic goals” before regressing “[f]ollowing many school

absences and an extended winter break.” Dkt. #6, pp.249 & 257-258. Ms. Zalonski also

noted that the child had missed a great deal of school from November through January

due to illness and family issues. Dkt. #6, p.208.



              Attend and Complete Tasks

              With respect to attending and completing tasks, Ms. Zalonski opined that

the child had a very serious problem changing from one activity to another without

being disruptive and working without distracting self or others. Dkt. #6, p.210. She

further opined that plaintiff had an obvious problem focusing long enough to finish

assigned activities or tasks; refocusing to task when necessary; and working at a

reasonable pace/finishing on time. Dkt. #6, p.210. She explained that the child

              is able to complete tasks when he feels like it. Most of the
              time he needs a great deal of teacher support and
              assistance for simple tasks due to aggressive behaviors
              when left unsupervised.

Dkt. #6, p.210. The ALJ referenced these opinions in consideration of the functional

domain of attending and completing tasks. Dkt. #6, p.210. However, a teacher’s

                                                -10-
       Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 11 of 12




assessment of a serious or very serious problem in a particular skill area in a domain of

functioning does not necessarily equate with a marked limitation. Christina B. v. Comm’r

of Soc. Sec., 5:19-CV-1192, 2020 WL 5848732, at *8 (N.D.N.Y. Oct. 1, 2020); White

o/b/o T.R.W. v. Berryhill, 17-CV-6367, 2019 WL 1367382, at *5 (W.D.N.Y. March 26,

2019); Spruill v. Astrue, 6:12-CV-6060, 2013 WL 885739, at * 8 (W.D.N.Y. March 8,

2013). In addition, the ALJ appropriately relied upon the opinion of the consultative

examiner, Dr. Santarpia, that plaintiff presents as able to attend to, follow and

understand age-appropriate directions and complete age-appropriate tasks. Dkt. #6, pp.

26, 29 & 480. Although not specifically referenced within the discussion of the functional

domain of attend and complete tasks, the ALJ also afforded substantial weight to the

opinions of state agency pediatric consultant, Dr. Bostic and psychological consultant,

Dr. Bruni, that the child would have less than a marked limitation in this functional

domain. Dkt. #6, p.26. This is sufficient to support the ALJ’s determination of less than

a marked limitation in the child’s ability to attend and complete tasks.



              Although plaintiff emphasizes the child’s need for constant supervision,

the record suggests that this concern correlates more significantly with the child’s

behavioral issues, which the ALJ accounted for in his determination of a marked

limitation in interacting and relating with others. For example, as set forth above, Ms.

Zalonski linked the need for teacher support and assistance to aggressive behaviors

when left unsupervised. Dkt. #6, p.210. More specifically, the child’s IEP indicates that

following multiple school absences, the child’s behavior drastically changed and the

child “requires full support, eyes on attention, and to be within close proximity to an

                                            -11-
       Case 1:19-cv-01092-HKS Document 17 Filed 03/31/21 Page 12 of 12




adult at all times throughout his school day” because he “lashes out, both physically

and vocally, on peers and adults” and “will physically lash out at peers for no apparent

reason other than attention.” Dkt. #6, p.258.



              As the ALJ’s decision demonstrates that the ALJ fairly considered the

evidence in the record, including the child’s educational record, and appropriately

weighed the opinion evidence, including that of the child’s teachers, in reaching his

determination as to the child’s functional capacity, the Court concludes that the ALJ’s

determination that the child does not functionally equal the Listings is based upon

substantial evidence.



                                     CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #11), is denied and the Commissioner’s motion for judgment on the pleadings

(Dkt. #14), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              March 31, 2021

                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge


                                           -12-
